UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6820


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MATTHEW JAMES DURY,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:08-cr-00016-MR-1)


Submitted:   October 20, 2015             Decided:   October 23, 2015


Before SHEDD and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Matthew James Dury, Appellant Pro Se. Donald David Gast, Amy
Elizabeth Ray, Assistant United States Attorneys, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Matthew     James     Dury     appeals      the    district       court’s    order

denying      his   motions    to     withdraw      his    guilty    plea    and    for    a

default      judgment.       We    have    reviewed       the   record     and   find    no

reversible error.          Accordingly, we affirm for the reasons stated

by     the    district       court.          United       States     v.     Dury,       No.

1:08-cr-00016-MR-1 (W.D.N.C. May 13, 2015).                         We dispense with

oral    argument     because        the    facts    and    legal    contentions         are

adequately      presented     in     the    materials      before    this    court      and

argument would not aid the decisional process.



                                                                                 AFFIRMED




                                             2